February 24, 2012

Mr. Andrew S. Miller
Kemp Smith LLP
816 Congress Suite 1260
Austin, TX 78701-2443

Mr. Thomas E. Joseph
Tom Joseph, PC.
909 NE Loop 410,  Suite 600
Alamo Tower East
San Antonio, TX 78209-1368

Mr. Samuel Abel Medina
City Attorney
1625 13th St., Ste. 205
P.O. Box 10536
Lubbock, TX 79457
Mr. Kristofer S. Monson
Assistant Solicitor General
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548

Mr. Phil Steven Kosub
San Antonio Water System
2800 U.S. Hwy 281 North
San Antonio, TX 78212


Mr. J.B. Love Jr.
Love Law Office
P.O. Box 387
Marathon, TX 79842

RE:   Case Number:  08-0964
      Court of Appeals Number:  04-07-00103-CV
      Trial Court Number:  04-04-0294-CVA

Style:      THE EDWARDS AQUIFER AUTHORITY AND THE STATE OF TEXAS
      v.
      BURRELL DAY AND JOEL MCDANIEL

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Jerome T.   |
|   |Brite           |
|   |Mr. Keith E.    |
|   |Hottle          |